DETAILED ACTION
This Office Action is in response to Applicant’s application 17/219,131 filed on March 31, 2021 in which claims 1 to 19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on March 31, 2021 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS), filed on March 31, 2021, August 12, 2021, February 28, 2022 and June 30, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/000,336, filed on June 5, 2018,
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-8, 16-19, 21-22 and 35-37 of U.S. Patent No. 10, 516,077 (‘077) in view of Liu, Yikun, et al. “A Quantum Dot Array for Enhanced Tricolor Liquid-Crystal Display.” IEEE Photonics Journal, vol. 9, no. 1, 2017, pp. 1–7., https://doi.org/10.1109/jphot.2016.2639052 (Liu). 
Table 1 – Comparison of Pending Claims to ‘077 Patent
Pending Claim
‘077 Patent
1. A display apparatus comprising: 







a transistor layer comprising at least one transistor; 

a light emitting element layer comprising at least one light emitting element, the at least one light emitting element comprising an inorganic material; and 


a quantum dot based color filter layer configured to adjust a color of light generated by the at least one light emitting element;



wherein the transistor layer is electrically connected to the light emitting element layer, and wherein 


the display apparatus has a monolithic configuration including the transistor layer, the light emitting element layer, and the quantum dot based color filter layer.
1. A display apparatus comprising: 

a substrate; 

a first layered structure provided on the substrate and comprising an array of a plurality of light emitting elements, each comprising an inorganic material; 

a second layered structure comprising an array of a plurality of transistors electrically connected to the plurality of light emitting elements; and 




a third layered structure comprising a color control member disposed such that light output from the plurality of light emitting elements is incident thereon and configured to control a color of light transmitted therefrom, 

wherein the second layered structure is between the first layered structure and the third layered structure and 

all of the first layered structure, the second layered structure and the third layered structure are monolithically provided on the substrate.
2. The display apparatus of claim 1 further comprising 

a substrate, 



wherein the at least one light emitting element comprises vertical structure perpendicular to the substrate.
From claim 1

a substrate; 

2. The display apparatus of claim 1, 

wherein the plurality of light emitting elements comprise a plurality of vertical nanostructures perpendicular to the substrate, 


and each of the plurality of vertical nanostructures has a core-shell structure comprising a first conductivity type semiconductor, an active layer, and a second conductivity type semiconductor.
3. The display apparatus of claim 1, 

wherein the at least one light emitting element comprises vertical structure.
2. The display apparatus of claim 1, 

wherein the plurality of light emitting elements comprise a plurality of vertical nanostructures perpendicular to the substrate, 

and each of the plurality of vertical nanostructures has a core-shell structure comprising a first conductivity type semiconductor, an active layer, and a second conductivity type semiconductor.
4. The display apparatus of claim 1, 





wherein the at least one light emitting element comprises a first conductivity type semiconductor, an active layer, and a second conductivity type semiconductor.
2. The display apparatus of claim 1, 

wherein the plurality of light emitting elements comprise a plurality of vertical nanostructures perpendicular to the substrate, and 

each of the plurality of vertical nanostructures has a core-shell structure comprising a first conductivity type semiconductor, an active layer, and a second conductivity type semiconductor.
5. The display apparatus of claim 4, wherein at least one of the first conductivity type semiconductor, the active layer, and the second conductivity type semiconductor comprises a gallium nitride (GaN)-based material.
7. The display apparatus of claim 2, wherein at least one of the first conductivity type semiconductor, the active layer, and the second conductivity type semiconductor comprises a gallium nitride (GaN)-based material.
6. The display apparatus of claim 1, further comprising a substrate comprising Si.
Obvious to try
7. The display apparatus of claim 1 further comprising 

a substrate, 



wherein the at least one transistor is spaced apart from the at least one light emitting element in a direction parallel to the substrate, such that the at least one transistor does not overlap with the at least one light emitting element.
From claim 1

a substrate; 

8. The display apparatus of claim 1, 

wherein each of the plurality of transistors is spaced apart from a light emitting element corresponding thereto in a direction parallel to the substrate, such that the plurality of transistors do not overlap with the plurality of light emitting elements.
8. The display apparatus of claim 1, 


wherein the display apparatus further comprises an insulating layer covering the transistor layer and the light emitting element layer.
16. The display apparatus of claim 1, 


wherein the second layered structure further comprises an insulating layer covering the plurality of light emitting elements and the plurality of transistors, 

the insulating layer has a substantially flat surface, the third layered structure is provided on the substantially flat surface of the insulating layer, and the third layered structure has a substantially flat layer structure.
9. The display apparatus of claim 8, wherein 





the insulating layer has a substantially flat surface.
16. The display apparatus of claim 1, 

wherein the second layered structure further comprises an insulating layer covering the plurality of light emitting elements and the plurality of transistors, 

the insulating layer has a substantially flat surface, 

the third layered structure is provided on the substantially flat surface of the insulating layer, and the third layered structure has a substantially flat layer structure.
10. The display apparatus of claim 1, wherein the display apparatus further 

comprises a yellow recycling film (YRF) provided between the light emitting element layer and the quantum dot based color filter layer.
17. The display apparatus of claim 16, further comprising: 

a yellow recycling film (YRF) provided between the second layered structure and the third layered structure; and 

a blue cut filter (BCF) provided on the third layered structure, wherein each of the YRF and the BCF has a substantially flat layer structure.
11. The display apparatus of claim 1, 






wherein the display apparatus further comprises a blue cut filter (BCF) provided on the quantum dot based color filter layer.
17. The display apparatus of claim 16, further comprising: 

a yellow recycling film (YRF) provided between the second layered structure and the third layered structure; 

and a blue cut filter (BCF) provided on the third layered structure, wherein each of the YRF and the BCF has a substantially flat layer structure.
12. The display apparatus of claim 1, wherein the at least one light emitting element 

comprise a first group of blue light emitting elements corresponding to a first subpixel, a second group of blue light emitting elements corresponding to a second subpixel, and a third group of blue light emitting elements corresponding to a third subpixel, and 

the quantum dot based color filter layer comprises a blue-to-green color converting element corresponding to the second subpixel and a blue-to-red color converting element corresponding to the third subpixel.
18. The display apparatus of claim 1, wherein the plurality of light emitting elements 

comprise a first group of blue light emitting elements corresponding to a first subpixel, a second group of blue light emitting elements corresponding to a second subpixel, and a third group of blue light emitting elements corresponding to a third subpixel, and 

the color control member comprises a blue-to-green color converting element corresponding to the second subpixel and a blue-to-red color converting element corresponding to the third subpixel.
13. The display apparatus of claim 12, wherein 

the quantum dot based color filter layer further comprises a light scattering element corresponding to the first subpixel.
19. The display apparatus of claim 18, wherein 

the color control member further comprises a light scattering element corresponding to the first subpixel.
14. The display apparatus of claim 1, wherein the display apparatus further 

comprises an active region comprising the at least one transistor and the at least one light emitting element and 

further comprises a scan driver connected to the active region and a data driver connected to the active region.
21. The display apparatus of claim 1, wherein the display apparatus 

comprises an active region comprising the plurality of light emitting elements, the plurality of transistors, and the color control member and 

further comprises a scan driver connected to the active region and a data driver connected to the active region, and all of the active region, the scan driver, and the data driver are monolithically provided on the substrate.
15. The display apparatus of claim 14 further comprising 

a substrate, 














wherein all of the active region, the scan driver, and the data driver are monolithically provided on the substrate.
From claim 1


a substrate; 


21. The display apparatus of claim 1, wherein the display apparatus 

comprises an active region comprising the plurality of light emitting elements, the plurality of transistors, and the color control member 

and further comprises a scan driver connected to the active region and a data driver connected to the active region, 

and all of the active region, the scan driver, and the data driver are monolithically provided on the substrate.
16. The display apparatus of claim 15, wherein the display apparatus further comprises an image signal processor and a communication part, and both the image signal processor and the communication part are monolithically provided on the substrate together with the active region, the scan driver, and the data driver.
22. The display apparatus of claim 21, wherein the display apparatus further comprises an image signal processor and a communication part, and both the image signal processor and the communication part are monolithically provided on the substrate together with the active region, the scan driver, and the data driver.
17. An electronic apparatus comprising the display apparatus of claim 1.
35. An electronic apparatus comprising the display apparatus of claim 1.
18. The electronic apparatus of claim 17, wherein the electronic apparatus comprises one of a wearable apparatus and a portable apparatus.
36. The electronic apparatus of claim 35, wherein the electronic apparatus comprises one of a wearable apparatus and a portable apparatus.
19. The electronic apparatus of claim 18, wherein the electronic apparatus comprises one of an augmented reality (AR) display, a virtual reality (VR) display, and a projection display.
37. The electronic apparatus of claim 35, wherein the electronic apparatus comprises one of an augmented reality (AR) display, a virtual reality (VR) display, and a projection display.


Regarding claim 1 and referring to Table 1, Examiner notes that pending claim 1 and claim 1 of the ’077 each describe a transistor layer and light emitting layer that are electrically connected.  Examiner notes that pending claim 1 merely requires the presence of these structures without any limitation on the layer ordering.  Pending claim 1 recites a quantum dot CFA configured to adjust light emitted from an emission element while claim 1 of the ‘077 patent recites a color control member, configured to control a color of light transmitted therefrom.  Arguably, an artisan would recognize a quantum dot as a species of color control member.
For the avoidance of doubt, Examiner notes Liu is directed to improvements in displays.  Liu teaches that quantum dots places on a traditional color filter array, see abstract and do so eliminated blue light cross talk the eliminating the effects geometrical layout of the CFA on energy efficiency.
Taken as a whole, the prior art is directed to improvements in display.  Liu teaches that quantum dot based CFAs enables the adjustment of RGB color gamut to achieve 90% of the Adobe RGB gamut.  An artisan would find it desirable to minimize blue cross-talk, eliminate layout dependent factors of energy efficiency and realize an improved Adobe RGB gamut.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 with a color control member configured as a a quantum dot based color filter layer configured to adjust a color of light generated by the at least one light emitting element to improve the RGB gamut, mitigate blue optical cross talk and mitigate layout dependency on energy efficiency, as taught by Liu, and because a quantum CFA is a species of a color control member and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claims 2-4, this subject matter is described in claim 2 of the ‘077 patent.
Regarding claim 5, claim 7 of the ‘077 patent describes this subject matter.
Regarding claim 6, Examiner notes there is a recognized problem in the art, composition of a low cost commercial available substrates to reduce product cost.  Furthermore, there are a finite number of composition choices available and an artisan could have tried each with a reasonable chance of minimizing device cost.  Accordingly, it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to try the device of claim 1 comprising a silicon substrate.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).
Regarding claim 7, claim 8 of the ‘077 patent describes this subject matter.
Regarding claims 8-9, this subject matter is described in claim 16 of the ‘077 patent.
Regarding claims 10-11, this subject matter is described in claim 17 of the ‘077 patent.
Regarding claim 12, claim 18 of the ‘077 patent describes this subject matter.
Regarding claim 13, claim 19 of the ‘077 patent describes this subject matter.
Regarding claim 14, claim 21 of the ‘077 patent describes this subject matter.
Regarding claim 15, claim 21 of the ‘077 patent describes this subject matter.
Regarding claims 16-19, this subject matter is described in claim 22 and 35-37 of the ‘077 patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893